 

Exhibit 10.20

 

WAITR HOLDINGS INC.

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of this ____ day of
________, 20____ by and between Waitr Holdings Inc., a Delaware corporation (the
“Company”), and the undersigned officer, director or employee of the Company
(“Indemnitee”).

 

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining directors’ and officers’ liability insurance, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance;

 

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting officers, directors and employees
to expensive litigation risks at the same time as the availability and coverage
of liability insurance has been severely limited;

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals such as Indemnitee to serve as officers, directors or
employees of the Company;

 

WHEREAS, it is reasonable, prudent and in the best interests of the Company and
its stockholders for the Company contractually to obligate itself to indemnify
persons serving as officers, directors or employees of the Company to the
fullest extent permitted by applicable law in order that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified; and

 

WHEREAS, this Agreement is being entered into as part of the Indemnitee’s total
compensation for serving as an officer, director or employee of the Company, as
applicable.

 

NOW THEREFORE, in consideration for Indemnitee’s services as an officer,
director or employee of the Company and the covenants contained herein, the
Company and Indemnitee hereby agree as follows:

 

1.   Indemnification.

 

(a)       Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party or otherwise
involved (including involvement as a witness) to any threatened, pending or
completed action, suit, proceeding or any alternative dispute resolution
mechanism, whether civil, criminal, administrative or investigative (other than
an action by or in the right of the Company) by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Company, by
reason of any action or inaction on the part of Indemnitee while a director,
officer, employee or agent of the Company or by reason of the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, including service with respect to an employee benefit
plan, against all expenses (including attorneys’ fees), judgments, fines, ERISA
excise taxes or penalties and amounts paid in settlement (if such settlement is
approved in advance by the Company, which approval shall not be unreasonably
withheld) actually and reasonably incurred or suffered by Indemnitee in
connection with such action, suit or proceeding if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company and, with respect to any criminal action or
proceeding, either (i) had reasonable cause to believe Indemnitee’s conduct was
lawful or (ii) had no reasonable cause to believe Indemnitee’s conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Company or, with respect to any criminal
action or proceeding, either did not have reasonable cause to believe that
Indemnitee’s conduct was lawful or had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

 

 

 

(b)       Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee if Indemnitee was or is a party or is threatened to be made
a party or otherwise involved (including involvement as a witness) to any
threatened, pending or completed action or suit by or in the right of the
Company to procure a judgment in its favor by reason of the fact that Indemnitee
is or was a director, officer, employee or agent of the Company, by reason of
any action or inaction on the part of Indemnitee while a director, officer,
employee or agent of the Company or by reason of the fact that Indemnitee is or
was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan, against
all expenses (including attorneys’ fees) and, to the fullest extent permitted by
law, amounts paid in settlement actually and reasonably incurred or suffered by
Indemnitee in connection with the defense or settlement of such action or suit
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged to be liable to the Company unless and
only to the extent that the Court of Chancery of the State of Delaware or the
court in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses which the Court of Chancery of the State of Delaware or such other
court shall deem proper.

 

(c)       Actions where Indemnitee is Deceased. If Indemnitee was or is a party,
or is threatened to be made a party, to any proceeding by reason of the fact
that he or she is or was a director, officer or employee of the Company or by
reason of anything done or not done by Indemnitee in any such capacity, and
prior to, during the pendency of, or after completion of, such proceeding,
Indemnitee shall die, then the Company shall indemnify, defend and hold harmless
the estate, heirs and legatees of Indemnitee against any and all expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement (if
such settlement is approved in advance by the Company, which approval shall not
be unreasonably withheld) actually and reasonably incurred by such estate, heirs
or legatees in connection with the investigation, defense, settlement or appeal
of such proceeding on the same basis as provided for Indemnitee in subsections
(a) and (b) of this Section 1.

 

 -2- 

 

 

(d)       Mandatory Payment of Expenses. To the fullest extent permitted by
applicable law and to the extent that Indemnitee has served as a witness on
behalf of the Company or has been successful on the merits or otherwise in
defense of any action, suit or proceeding referred to in subsections (a) and (b)
of this Section 1, or in defense of any claim, issue or matter therein,
Indemnitee shall be indemnified against expenses (including attorneys’ fees)
actually and reasonably incurred by Indemnitee in connection therewith.

 

2.   Agreement to Serve. In consideration of the protection afforded by this
Agreement, if Indemnitee is a director of the Company, he or she agrees to serve
at least for the six months after the effective date of this Agreement as a
director and not to resign voluntarily during such period without the written
consent of a majority of the Board of Directors of the Company. If Indemnitee is
an officer of the Company not serving under an employment contract, he or she
agrees to serve in such capacity at least for the balance of the current fiscal
year of the Company and not to resign voluntarily during such period without the
written consent of a majority of the Board of Directors of the Company.
Following the applicable period set forth above, Indemnitee agrees to continue
to serve in such capacity at the will of the Company (or under separate
agreement, if such agreement exists) so long as he or she is duly appointed or
elected and qualified in accordance with the applicable provisions of the Bylaws
of the Company or until such time as he or she tenders his or her resignation in
writing. Nothing contained in this Agreement is intended to create in Indemnitee
any right to continued employment.

 

3.   Expenses; Indemnification Procedure.

 

(a)       Advancement of Expenses. The Company shall advance all expenses
incurred by Indemnitee in connection with the investigation, defense, settlement
or appeal of any civil or criminal action, suit or proceeding referenced in
Section 1(a) or (b) (“Proceeding”) (but not amounts actually paid in settlement
of any such action, suit or Proceeding). Indemnitee hereby undertakes to repay
such amounts advanced (without interest) only if, and to the extent that, it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
by the Company as authorized hereby. No other form of undertaking shall be
required other than the execution of this agreement. The advances to be made
hereunder shall be paid by the Company to Indemnitee within twenty (20) days
following delivery of a written request therefor by Indemnitee to the Company.
Such request shall reasonably evidence the expenses and costs incurred by the
Indemnitee in connection therewith. The Company’s obligation to provide an
advancement of expenses is subject to the following conditions: (a) if the
proceeding arose in connection with Indemnitee’s service as a director or
officer, as applicable, then the Indemnitee or his or her representative shall
have executed and delivered to the Company an undertaking, which need not be
secured and shall be accepted without reference to Indemnitee’s financial
ability to make repayment, by or on behalf of Indemnitee to repay all advances
if and to the extent that it shall ultimately be determined by a final,
unappealable decision rendered by a court having jurisdiction over the parties
and the question that Indemnitee is not entitled to be indemnified for such
advances under this Agreement or otherwise; (b) Indemnitee shall give the
Company such information and cooperation as it may reasonably request and as
shall be within Indemnitee’s power; and (c) Indemnitee shall furnish, upon
request by the Company and if required under applicable law, a written
affirmation of Indemnitee’s good faith belief that any applicable standards of
conduct have been met by Indemnitee. Indemnitee’s entitlement to such advances
shall include those incurred in connection with any proceeding by Indemnitee
seeking an adjudication pursuant to this Agreement.

 

 -3- 

 

 

(b)       Notice/Cooperation by Indemnitee. Indemnitee shall give the Company
notice in writing as soon as practicable of any Proceeding or claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement. The written notification to the Company shall include a description
of the nature of the claim or Proceeding and the facts underlying, in each case
to the extent known to Indemnitee. Notice to the Company shall be directed to
the Chief Financial Officer of the Company at the address shown on the signature
page of this Agreement (or such other address as the Company shall designate in
writing to Indemnitee). Notice shall be deemed received three (3) business days
after the date postmarked if sent by domestic certified or registered mail,
properly addressed; or five (5) business days if sent by airmail from a country
outside of North America; otherwise, notice shall be deemed received when such
notice shall actually be received by the Company. The failure by Indemnitee to
notify the Company hereunder will not relieve the Company from any liability
which it may have to Indemnitee hereunder or otherwise than under this
Agreement, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights under this Agreement, except to the extent
(solely with respect to the indemnity hereunder) that such failure or delay
materially prejudices the Company. In addition, Indemnitee shall give the
Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power.

 

(c)       Procedure. Any indemnification and advances provided for in Section 1
and this Section 3 shall be made no later than forty-five (45) days (or, in the
case of an advance of expenses, twenty (20) days) after receipt of the written
request of Indemnitee. If the Company fails to respond within sixty (60) days of
a written request for indemnification, the Company shall be deemed to have
approved the request. If a claim under this Agreement, under any statute or
under any provision of the Company’s Certificate of Incorporation or Bylaws
providing for indemnification is not paid in full by the Company within
forty-five (45) days (or, in the case of an advance of expenses, twenty (20)
days) after a written request for payment thereof has first been received by the
Company, Indemnitee may, but need not, at any time thereafter, bring an action
against the Company to recover the unpaid amount of the claim and, subject to
Section 14 of this Agreement, Indemnitee shall also be entitled to be paid for
the expenses (including attorneys’ fees) of bringing such action. It shall be a
defense to any such action (other than an action brought to enforce a claim for
expenses incurred in connection with any action, suit or proceeding in advance
of its final disposition) that Indemnitee has not met the standards of conduct
which make it permissible under applicable law for the Company to indemnify
Indemnitee for the amount claimed. However, Indemnitee shall be entitled to
receive interim payments of expenses pursuant to Section 3(a) unless and until
such defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists. It is the parties’ intention that if the Company
contests Indemnitee’s right to indemnification the question of Indemnitee’s
right to indemnification shall be for the court to decide, and neither the
failure of the Company (including its Board of Directors, any committee or
subgroup of its Board of Directors, independent legal counsel or its
stockholders) to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct required by applicable law, nor an actual determination by the
Company (including its Board of Directors, any committee or subgroup of its
Board of Directors, independent legal counsel or its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.

 

 -4- 

 

 

(d)       Selection of Counsel. In the event the Company shall be obligated
under Section 3(a) to advance the expenses of any Proceeding against Indemnitee,
the Indemnitee shall have the right to control and defend such Proceeding in
such manner as it may deem appropriate. Should Indemnitee decline to control and
defend the Proceeding, the Company shall assume the defense of such Proceeding,
with counsel approved by Indemnitee, upon the delivery to Indemnitee of written
notice of its election and approval of counsel by Indemnitee, which approval
shall not be unreasonably withheld. After the delivery of such notice, approval
of such counsel by Indemnitee and retention of such counsel by the Company, the
Company shall not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding,
except as provided below. The Indemnitee shall have the right to employ his or
her own counsel in any such proceeding at Indemnitee’s expense unless: (i) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (ii) Indemnitee shall have reasonably concluded that there may be a
material conflict of interest between the Company and Indemnitee in the conduct
of any such defense or (iii) the Company shall not, in fact, have employed
counsel to assume the defense of such Proceeding, in each of which cases the
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company. The Company shall not settle any Proceeding (in whole or in part) if
such settlement would impose any Expense, judgment, liability, fine, penalty or
limitation on Indemnitee which Indemnitee is not entitled to be indemnified
hereunder without the Indemnitee’s prior written consent.

 

4.   Additional Indemnification Rights; Nonexclusivity.

 

(a)       Scope. Notwithstanding any other provision of this Agreement, the
Company hereby agrees to indemnify Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, by the Company’s Certificate of
Incorporation or Bylaws or by statute. In the event of any change after the date
of this Agreement in any applicable law, statute or rule which expands the right
of a Delaware corporation to indemnify a member of its board of directors or an
officer or employee of the Company, such changes shall be, ipso facto, within
the purview of Indemnitee’s rights and the Company’s obligations under this
Agreement. In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware corporation to indemnify a member of its
board of directors or an officer or employee of the Company, such changes, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder.

 

(b)       Nonexclusivity. The indemnification provided by this Agreement shall
not be deemed exclusive of any rights to which Indemnitee may be entitled under
the Company’s Certificate of Incorporation or Bylaws, any agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of the
State of Delaware (the “DGCL”) or otherwise, both as to action in Indemnitee’s
official capacity and as to action in another capacity while holding such
office. The indemnification provided under this Agreement shall continue as to
Indemnitee for any action taken or not taken while serving in an indemnified
capacity even though he or she may have ceased to serve in such capacity at the
time of any action, suit or other covered proceeding.

 

 -5- 

 

 

5.   Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonably incurred by him
or her in the investigation, defense, appeal or settlement of any civil or
criminal action, suit or proceeding, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such actual and reasonable expenses, judgments, fines or penalties to which
Indemnitee is entitled.

 

6.   Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that in
certain instances Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers and employees under this
Agreement or otherwise. Indemnitee understands and acknowledges that the Company
may be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee.

 

7.   Directors and Officers Liability Insurance.

 

(a)       The Company shall obtain and maintain a policy or policies of
insurance (“D&O Liability Insurance”) with reputable insurance companies
providing liability insurance for directors and officers of the Company in their
capacities as such (and for any capacity in which any director or officer of the
Company serves any other person or entity at the request of the Company), in
respect of acts or omissions occurring while serving in such capacity, on terms
with respect to coverage and amount (including with respect to the payment of
expenses) no less favorable than those of such policy in effect on the date
hereof except for any changes approved by the Board of Directors of the Company.

 

(b)      Indemnitee shall be covered by the Company’s D&O Liability Insurance
policies as in effect from time to time in accordance with the applicable terms
to the maximum extent of the coverage available for any other director or
officer under such policies. The Company shall, promptly after receiving notice
of a proceeding as to which Indemnitee is a party or a participant (as a witness
or otherwise), give notice of such proceeding to the insurers under the
Company’s D&O Liability Insurance policies in accordance with the procedures set
forth in the respective policies. The Company shall thereafter take all
necessary or desirable actions to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies. The failure or refusal of any such insurer to
pay any such amount shall not affect or impair the obligations of the Company
under this Agreement.

 

(c)      Upon request by Indemnitee, the Company shall provide to Indemnitee
copies of the D&O Liability Insurance policies as in effect from time to time.
The Company shall promptly notify Indemnitee of any material changes in such
insurance coverage.

 

 -6- 

 

 

8.   Presumptions and Burdens of Proof; Effect of Certain Proceedings.

 

(a)       In making any determination as to Indemnitee’s entitlement to
indemnification hereunder, Indemnitee shall be entitled to a presumption that he
is entitled to indemnification under this Agreement if Indemnitee has submitted
a request for indemnification in accordance with Section 3(c), and the Company
shall have the burdens of coming forward with evidence and of persuasion to
overcome that presumption.

 

(b)       The termination of any proceeding or of any claim, issue or matter
therein by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not of itself create a presumption (i) that
Indemnitee did not act in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Company, (ii) that
with respect to any criminal proceeding, Indemnitee either did not have
reasonable cause to believe that Indemnitee’s conduct was lawful or had
reasonable cause to believe that his or her conduct was unlawful or (iii) that
Indemnitee did not otherwise satisfy the applicable standard of conduct to be
indemnified pursuant to this Agreement.

 

(c)       For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Company or other person or entity, as
applicable, including financial statements, or on information supplied to
Indemnitee by the officers of such person or entity in the course of their
duties, or on the advice of legal counsel for such entity or on information or
records given or reports made to such entity by an independent certified public
accountant, appraiser or other expert selected with reasonable care by such
entity. The provisions of this Section 8(c) shall not be deemed to be exclusive
or to limit in any way other circumstances in which Indemnitee may be deemed or
found to have met the applicable standard of conduct to be indemnified pursuant
to this Agreement.

 

(d)       The knowledge or actions or failure to act of any other director,
officer, employee or agent of the Company or other person or entity, as
applicable, shall not be imputed to Indemnitee for purposes of determining
Indemnitee’s right to indemnification under this Agreement.

 

9.   Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 9. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.

 

10.   Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:

 

(a)       Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145 of the DGCL, but such indemnification or advancement of expenses may
be provided by the Company in specific cases if its Board of Directors has
approved the initiation or bringing of such suit; or

 

 -7- 

 

 

(b)       Lack of Good Faith. To indemnify Indemnitee for any expenses incurred
by Indemnitee with respect to any proceeding instituted by Indemnitee to enforce
or interpret this Agreement, if a court of competent jurisdiction determines
that each of the material assertions made by Indemnitee in such proceeding was
not made in good faith or was frivolous; or

 

(c)       Insured Claims. To indemnify Indemnitee for expenses or liabilities of
any type whatsoever (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of directors and
officers liability insurance maintained by the Company; or

 

(d)       Claims under Section 16(b). To indemnify Indemnitee for the payment of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934 (the “Exchange
Act”), as amended, or any similar successor statute; or

 

(e)       Claims under the Sarbanes-Oxley Act. To indemnify Indemnitee for any
reimbursement of the Company by Indemnitee of any bonus or other incentive-based
or equity-based compensation or of any profits realized by Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act).

 

11.   Construction of Certain Terms and Phrases.

 

(a)       For purposes of this Agreement, references to the “Company” shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger with the Company, which constituent corporation, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

(b)       For purposes of this Agreement, references to “other enterprises”
shall include employee benefit plans; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee or
agent of the Company which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan or
its participants or beneficiaries; and if Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, Indemnitee shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.

 

 -8- 

 

 

12.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

13.   Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s estate, heirs, legal representatives and assigns. The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all or a substantial part of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.

 

14.   Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action was not
made in good faith or was frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including reasonable attorneys’ fees, incurred by
Indemnitee in defense of such action (including with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action the court determines that each of Indemnitee’s material defenses to such
action was made not in good faith or was frivolous.

 

15.   Non-Disclosure of Payments. Except as expressly required by law, neither
the Indemnitee nor the Company shall disclose any payments under this Agreement
unless prior approval of the other party is obtained.

 

16.   Notice. Except as provided in Section 3(b), all notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed duly given (i) if delivered by hand and receipted for by the party
addressee, on the date of such receipt, or (ii) if mailed by domestic certified
or registered mail with postage prepaid, on the third business day after the
date postmarked. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice.

 

17.   Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

 

 -9- 

 

 

18.   Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware without regard to the conflict of law principles thereof.

 

19.   Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

 

20.   Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

21.   Primary Responsibility. Indemnitee has certain rights to indemnification
and/or insurance provided by Company which Indemnitee and Company intend to be
primary to the secondary obligation of Company to indemnify Indemnitee as
provided herein. Accordingly, Indemnitee agrees that (i) Company is the
indemnitor of second resort (i.e., its obligations to Indemnitee are secondary
and any obligation of any insurance company, corporation, partnership, joint
venture, trust, enterprise or nonprofit entity to insure, indemnify or advance
expenses are primary), and (ii) Company’s obligation, if any, to indemnify or
advance expenses to the Indemnitee shall be reduced by any amount such person
may collect as insurance, indemnification or advancement form any insurance
company, corporation, partnership, joint venture, trust, enterprise or nonprofit
entity.

 

22.   Retroactivity. This Agreement shall be deemed to have been in effect
during all periods that Indemnitee was a director, officer or employee of the
Company, regardless of the date of this Agreement.

 

23.   Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in a writing
signed by both of the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.

 

24.   Integration and Entire Agreement. Subject to the provisions of Section 4,
this Agreement sets forth the entire understanding between the parties hereto
and supersedes and merges all previous written and oral negotiations,
commitments, understandings and agreements relating to the subject matter hereof
between the parties hereto.

 

[signature page follows]

 

 -10- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  WAITR HOLDINGS INC.,   a Delaware corporation       By:     Name:     Title:  
             Address for notice:       844 Ryan Street, Suite 300   Lake
Charles, LA 70601

 

 

 

 

AGREED TO AND ACCEPTED:       INDEMNITEE:       By:     Name:     Title:        
Address for notice:                  

 

 

 